DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 November 2021 have been fully considered but they are not persuasive.  Applicant argues that the prior rejection based on Avina (US 7241106) in view of Findlay (US 5174726) does not teach the newly amended claim limitations because it fails to teach the first and second extension portion and their respective ports.  The Examiner respectfully disagrees.  Using Fig 1C of the instant application, it can be seen that the extension portions are just an extension of the shaft that is beyond the disk carrier portion of the shaft.  Avina in Fig 2, shows that there is a portion of the shaft that extends axially beyond the disk carrier portion of the shaft on both sides of the disk carrier portion of the shaft.  That extra extension of the shaft in Avina is the respective first and second extension portions of the newly amended claims.  Further from Fig 1, and the close up in Fig 3 of Avina it can be seen that there are vent portions located in the respective extension portions, and thus the prior rejection still teaches the structure of the newly amended claims.
Power of Attorney
In the interests of compact and timely prosecution, it is noted that as of the Filing Receipt dated 24 October 2019, there is no Power of Attorney designated for the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 39 requires that there be an extension on the disk carrier, which is already required in claim 35 having the first and second extension to the disk carrier.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 19, 34-37, 39, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Avina (US 7241106) in view of Findlay (US 5174726).
Regarding claim 1, Avina teaches a boundary layer turbomachine (Fig 1), comprising: 
a housing (5, 7) defining an interior space (Fig 1, space inside the housing formed by 5 and 7) including a rotor chamber (Fig 1, space inside 7), the housing having an inlet opening (5a, 5b) and an outlet (15) opening to facilitate movement of a fluid (86) through the housing; and 
a rotor assembly (1, 2a, 2b, 3, 4a, 4b, 6a, 6b) disposed in the rotor chamber (Fig 1, interior of 7) and configured to rotate about an axis of rotation (C), the rotor assembly having a plurality of disks (1) spaced apart along an axis of rotation (C) to provide gaps between the disks (Fig 2, space between disks 1), the plurality of disks defining an interior opening (Fig 1, where the disks meet 3) along the axis of rotation, and 
a disk carrier (see annotated Fig 2 below) disposed at least partially in the interior opening in support of the plurality of disks (Fig 1), wherein the fluid passes through gaps between the disks and the interior opening as the fluid moves through the housing (Figs 1 and 2), and
a first extension portion (see annotated Fig 2 below) and a second extension portion (see annotated Fig 2 below) disposed on respective ends of the disk carrier to couple the rotor assembly to the housing and facilitate rotation of the rotor assembly about the axis of rotation (Fig 2), and 
a first vent port and a second vent port (Figs 1 and 3, show the vent port in the extension that is axially outside of the disks) in fluid communication with the interior opening (Fig 3), the first vent extending through the first extension portion and the second vent extending through the second extension portion (Figs 1 and 3).
                         
    PNG
    media_image1.png
    622
    551
    media_image1.png
    Greyscale


Findlay teaches the disk carrier (30) having a fluid passageway (33) exposed to two or more of the gaps between the disks (Fig 2), to reduce the forces acting on the fluid and thereby increase the efficiency of the machine (Col 3, lines 55-61).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Avina with the teachings of Findlay to have the disk carrier having a fluid passageway exposed to two or more of the gaps between the disks, to reduce the forces acting on the fluid and thereby increase the efficiency of the machine.
Regarding claim 2, Avina in view of Findlay teaches the fluid passageway comprises a plurality of fluid passageways (Avina - Fig 2).
Regarding claim 3, Avina in view of Findlay teaches the plurality of fluid passageways are distributed circumferentially about the disk carrier and extend along a disk portion of the disk carrier (Avina - Fig 2).
Regarding claim 19, Avina in view of Findlay teaches the plurality of disks are oriented perpendicular to the axis of rotation (Avina - Fig 2).
Regarding claim 34, Avina in view of Findlay teaches at least one of the plurality of disks is a solid disk with no fluid communication through the at least one disk in a direction parallel to the axis of rotation (Avina - Figs 1 and 2).
Regarding claim 35,
a plurality of disks (Avina - 1) spaced apart along an axis of rotation (Avina - C) to provide gaps (Avina - Fig 2, space between disks) between the disks, the plurality of disks defining an interior opening (Fig 1, where the disks meet 3) along the axis of rotation; and 
a disk carrier (see annotated Fig 2 above) disposed at least partially in the interior opening in support of the plurality of disks, and
a first extension portion (see annotated Fig 2 above) and a second extension portion (see annotated Fig 2 above) disposed on respective ends of the disk carrier to couple the rotor assembly to the housing and facilitate rotation of the rotor assembly about the axis of rotation (Fig 2), and 
a first vent port and a second vent port (Figs 1 and 3, show the vent port in the extension that is axially outside of the disks) in fluid communication with the interior opening (Fig 3), the first vent extending through the first extension portion and the second vent extending through the second extension portion (Figs 1 and 3).
Avina does not explicitly set forth the disk carrier having a fluid passageway exposed to at least two of the gaps between the disks, such that fluid passes through the at least two of the gaps between the disks and the interior opening as the fluid moves through the rotor assembly.
Findlay teaches the disk carrier (30) having a fluid passageway (33) exposed to two or more of the gaps between the disks (Fig 2), such that fluid passes through the at least two of the gaps (Fig 2) between the disks (36) and the interior opening (22) as the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Avina with the teachings of Findlay to have the disk carrier having a fluid passageway exposed to two or more of the gaps between the disks, such that fluid passes through the at least two of the gaps between the disks and the interior opening as the fluid moves through the rotor assembly, to reduce the forces acting on the fluid and thereby increase the efficiency of the machine.
Regarding claim 36, Avina in view of Findlay teaches the fluid passageway comprises a plurality of fluid passageways (Avina - Fig 2), and wherein the plurality of disks are oriented perpendicular to the axis of rotation (Avina - Fig 1).
Regarding claim 37, Avina in view of Findlay teaches the plurality of fluid passageways are distributed circumferentially about the disk carrier (Avina - Fig 2).
Regarding claim 39, Avina in view of Findlay teaches the disk carrier comprises an extension portion (Avina - 9a, 9b) to couple the rotor assembly to a portion of the turbomachine and facilitate rotation of the rotor assembly about the axis of rotation (Avina - Fig 1).
Regarding claim 49, Avina in view of Findlay teaches at least one of the plurality of disks is a solid disk with no fluid communication through the at least one disk in a direction parallel to the axis of rotation (Fig 1).
Claim 7, 9, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Avina in view of Findlay and further in view of Amero (US 3007311).
Regarding claim 7, Avina in view of Findlay is silent on a disk coupling interface portion, and at least one of the plurality of disks comprises a carrier coupling interface portion, and wherein the disk coupling interface portion and the carrier coupling interface portion interface to couple the disk carrier and the at least one of the plurality of disks to one another.
Amero teaches a disk coupling interface portion (68, 70, 72, 74), and at least one of the plurality of disks comprises a carrier coupling interface portion (130, 132), and wherein the disk coupling interface portion and the carrier coupling interface portion interface to couple the disk carrier and the at least one of the plurality of disks to one another (Fig 4), to help maintain axial alignment of the disks (Col 3, lines 31-35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Avina in view of Findlay with the teachings of Amero to have a disk coupling interface portion, and at least one of the plurality of disks comprises a carrier coupling interface portion, and wherein the disk coupling interface portion and the carrier coupling interface portion interface to couple the disk carrier and the at least one of the plurality of disks to one another, to help maintain axial alignment of the disks.
Regarding claim 9, Avina in view of Findlay and further in view of Amero teaches the disk coupling interface portion extends radially outward relative to the axis of rotation (Amero – Fig 4).
Regarding claim 10, Avina in view of Findlay and further in view of Amero teaches the disk coupling interface portion and the carrier coupling interface portion 
Regarding claim 14, Avina in view of Findlay and further in view of Amero teaches the fluid passageway comprises a plurality of fluid passageways (Avina – 12) defined at least in part by a plurality of spans (Avina – Fig 3, the space between the passageways) extending along the axis of rotation, and wherein the disk coupling interface portion is associated with the plurality of spans (Avina – Fig 1).
Regarding claim 15, Avina in view of Findlay and further in view of Amero teaches the plurality of spans extend parallel to the axis of rotation (Avina – Fig 3).
Regarding claim 16, Avina in view of Findlay and further in view of Amero teaches the disk carrier further comprises a mid-span support coupled to the plurality of spans and extending circumferentially about the disk carrier to provide support for the spans (Avina – Fig 1, the span in the middle axially).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Avina in view of Findlay in view of Amero and in further view of Moorehead (US 2003/0086782).
Avina in view of Findlay in view of Amero is silent on a support disk to couple with and provide support for the plurality of disks, the support disk having a second carrier coupling interface portion, wherein the disk coupling interface portion and the second carrier coupling interface portion interface to couple the disk carrier and the support disk to one another, wherein the support disk is at least one of. an outer support disk configured to be disposed at an end of the plurality of disks, and an inner support disk configured to be disposed between at least two of the plurality of disks.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Avina in view of Findlay in view of Amero with the teachings of Moorehead to have a support disk to couple with and provide support for the plurality of disks, the support disk having a second carrier coupling interface portion, wherein the disk coupling interface portion and the second carrier coupling interface portion interface to couple the disk carrier and the support disk to one another, wherein the support disk is at least one of. an outer support disk configured to be disposed at an end of the plurality of disks, and an inner support disk configured to be disposed between at least two of the plurality of disks, to further secure the disc together as a unit.
Claims 18, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Avina in view of Findlay and further in view of Possell (US 4534699).
Regarding claim 18, Avina in view of Findlay is silent on a partition circumferentially dividing the interior space into an outer chamber and a rotor chamber located radially inward of the outer chamber, the partition having partition openings such 
Possell teaches a partition (J) circumferentially dividing the interior space into an outer chamber (Fig 2, portion radially outside of J) and a rotor chamber located radially inward of the outer chamber (Fig 2, portion radially in from J), the partition having partition openings (154) such that fluid is movable through the partition between the outer chamber and the rotor chamber (Fig 2), to adjust the flow to the particular characteristics of the pressurized stream (Col 2, lines 33-38).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Avina in view of Findlay with the teachings of Possell to have a partition circumferentially dividing the interior space into an outer chamber and a rotor chamber located radially inward of the outer chamber, the partition having partition openings such that fluid is movable through the partition between the outer chamber and the rotor chamber, to adjust the flow to the particular characteristics of the pressurized stream.
Regarding claim 26, Avina in view of Findlay is silent on the inlet opening is associated with the outer chamber such that the outer chamber serves as an expansion chamber for the fluid.
Possell teaches the inlet opening is associated with the outer chamber (Fig 2, portion radially outside of J) such that the outer chamber serves as an expansion chamber for the fluid (Fig 2), to adjust the flow to the particular characteristics of the pressurized stream (Col 2, lines 33-38).

Regarding claim 27, Avina in view of Findlay and further in view of Possell teaches a cross-section of the outer chamber is uniform 360 degrees about the axis of rotation (Possell – Fig 2).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Avina in view of Findlay and further in view of Greenblatt (US 2013/0227940).
Avina in view of Findlay is silent regarding a flywheel coupled to the rotor assembly.
Greenblatt teaches a flywheel ([0069]) coupled to the rotor assembly, to convert rotational energy into electrical current ([0069]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Avina in view of Findlay with the teachings of Greenblatt to have a flywheel coupled to the rotor assembly, to convert rotational energy into electrical current.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745